Citation Nr: 9912414	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  94-14 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether the veteran has submitted new and material evidence 
sufficient to reopen a claim for service connection for 
defective hearing in the left ear.  

(The additional issue of entitlement to waiver of recovery of 
an overpayment of compensation, to include the issue of 
whether the overpayment was properly created, is the subject 
of a separate order by this Board).  


REPRESENTATION

Appellant represented by:	Martin Streit, Attorney


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from December 1966 to 
November 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 11, 1991, rating decision by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, among other determinations, 
denied the veteran's claim for service connection for 
defective hearing in the left ear.  In a decision issued on 
April 15, 1998, the Board denied service connection for 
tinnitus, service connection for defective hearing in the 
right ear, and a compensable rating for bilateral otitis 
externa, and remanded the issue of whether new and material 
evidence sufficient to reopen the claim for service 
connection for defective hearing in the left ear had been 
reopened.  In connection with his appeal, the veteran 
testified at a hearing at the RO on October 30, 1991, and 
before a traveling member of the Board at the RO on April 15, 
1998.  


FINDINGS OF FACT

1.  Service connection for defective hearing in the left ear 
was denied by a rating decision of August 29, 1972; the 
veteran did not appeal this determination following receipt 
of notification thereof.  

2.  A petition to reopen the claim for service connection was 
received in April 1991.  

3.  Medical evidence received since the unappealed August 
1972 rating decision bears substantially and directly on the 
claim for service connection for defective hearing in the 
left ear, is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received in support of the claim for service 
connection for defective hearing in the left ear is new and 
material, and the claim is therefore reopened.  38 U.S.C.A. 
§§ 5107, 7104 (West 1991 and Supp. 1998); 38 C.F.R. 
§ 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records show that on examination for 
induction the pure tone thresholds, in decibels, on 
audiometric testing, were minus five at 500, 1,000, 2,000, 
and 4,000 hertz, respectively.  No hearing deficit in the 
left ear was reported during service.  The pure tone 
thresholds, in decibels, on audiological testing for 
separation in October 1969, were 0 at 500, 1,000, and 2,000 
hertz and 15 at 4,000 hertz in the left ear.  

The veteran's original claim for VA disability benefits was 
received in June 1972.  A VA examination performed in August 
1972 in connection with that claim included audiological 
testing.  The pure tone thresholds reported at that time, in 
decibels, were minus five, minus 10, minus 5 and minus 5 at 
500, 1,000, 2,000, and 4,000 hertz in the left ear, 
respectively.  In a rating decision of August 1972, the RO 
denied service connection for defective hearing in both ears.  

The veteran underwent an audiological evaluation in May 1974 
as part of a VA examination.  The results were interpreted to 
show speech reception thresholds in the left ear of 10, 5, 5, 
5, and 10 decibels, respectively, at 250, 500, 1,000, 2,000, 
and 4,000 hertz.  The diagnoses included presumptive normal 
hearing, unconstant results.  

The veteran was seen at a VA facility in June 1976 for 
complaints of pain in the ears.  The findings included a 
notation by the examiner that hearing was not impaired.  

Received from the veteran in April 1991 was a bill from M. 
Shaari, M.D., for professional services rendered in March and 
April 1991.  The diagnosis recorded was slight mixed hearing 
loss.  

A June 1991 medical statement from L.D. Eisenberg, M.D., was 
subsequently received.  Dr. Eisenberg related that the 
veteran had a history of hearing loss "dating about 18 years 
from noise exposure in the military."  The statement 
indicated that an audiogram showed bilateral moderately 
severe sensorineural hearing loss; a copy was enclosed.  The 
use of amplification in one or both ears was recommended.  

In his hearings on appeal the veteran described exposure to 
acoustic trauma from gunfire during service.  

II.  Analysis

The law provides that service connection may be granted for 
disability shown to have been incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 1998).  Claims for service 
connection for defective hearing require application of an 
additional regulation, 38 C.F.R. §§3.385 (1998), which 
defines when a hearing deficit will be considered to be a 
disability for VA compensation purposes:  

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, and 
4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least 
three of the frequencies 500, 1,000, 
2,000, 3,000, and 4,000 Hertz or 26 
decibels or greater; or when the speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.  

The veteran's original claim for service connection for 
defective hearing was denied by a rating board in August 
1972.  In the absence of a timely appeal, that determination 
became final with respect to the evidence then of record.  
The Board decision of October 27, 1987 is, by statute, a 
final determination with respect to the evidence then of 
record.  38 U.S.C.A. § 7104 (West 1991 & Supp. 1998).  
However, the law permits the reopening of a finally 
adjudicated claim if additional evidence recognizable as "new 
and material" evidence is subsequently received.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 1998); 38 C.F.R. § 3.1056(a) 
(1998).  In Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), 
the Court set forth a two-step analysis to be applied in 
determining whether a claim should be reopened.  The Board 
must first determine whether the evidence received since the 
most recent prior denial is new and material; if it is, the 
case will be considered reopened, and the claim will be 
evaluated in light of the entire evidence of record, both old 
and new.  If the claim is found not to be reopened, no 
further adjudication may take place.  See also Barnett v. 
Brown, 8 Vet. App. 1 (1995), affirmed 83 F.3d. 1980 (Fed. 
Cir. 1996) (if the Board finds that there is no new and 
material evidence, it is bound by an express statutory 
mandate not to consider the merits of the case).  Citing the 
later decision of the United States Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F 3d. 1356 (1998) 
(discussed below), the Court in Elkins v. West, No. 97-1534 
(U.S. Vet. App Feb. 17, 1998), added a third step to the 
process, holding that if the claim is reopened and found to 
be well grounded, the duty to assist in the development of 
the evidence to support such claim must be fulfilled.  See 
also Winters v. West, No. 97-2180 (U.S. Vet. App Feb. 17, 
1998).  

The applicable definition of what constitutes new and 
material evidence is found in a VA regulation, 38 C.F.R. 
§ 3.156(a) (1998), which provides as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

In its decision in the case of Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), the Court endeavored to refine the criteria 
defining new and material evidence by adopting a three-
pronged test consisting of three distinct determinations:  
(1) whether evidence received since the prior final 
disallowance is "new;" if so, (2) whether such evidence is 
relevant to and probative of the issue at hand; and, if so 
(3) whether there is a reasonable possibility that, when 
viewed in the context of all of the evidence of record, such 
evidence would change the outcome of the claim.  The decision 
of the Court of Appeals for the Federal Circuit in Hodge, 
Id., overruled the Colvin with respect to the materiality of 
the evidence required to reopen claims for VA benefits, 
finding that the component of the Colvin test which required 
a reasonable possibility that the new evidence would change 
the outcome of the claim negated the language of 38 C.F.R. 
§ 3.156(a) (which requires only that the new evidence be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim") and that, in so doing, 
Colvin had overstepped the Court's judicial authority by 
failing to defer to a reasonable VA regulatory interpretation 
of an ambiguous statutory term (new and material).  

Thus, the present inquiry is limited to the question of 
whether the evidence submitted since the most recent prior 
disallowance satisfies the requirements of 38 C.F.R. 
§ 3.156(a).  See Glynn v. Brown, 6 Vet. App. 523 (1994).  The 
most recent disallowance of service connection for a 
disability of the back was the Board decision of October 
1987.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The basis cited by the rating board for denying service 
connection for defective hearing in August 1972 was that 
defective hearing was not shown by the evidence then of 
record.  The evidence added to the file since that decision 
includes private medical reports from Dr. Shaari and Dr. 
Eisenberg which show the current existence of defective 
hearing in the left ear.  This evidence is new inasmuch as it 
has not previously been considered in connection with the 
veteran's claim, and it is not redundant or cumulative of 
other evidence in the record.  Since it tends to refute the 
factual finding made in August 1972 which was cited to 
support the denial of the claim, it must be regarded as so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The reports from Dr. Eisenberg and Dr. Shaari are therefore 
sufficient to constitute new and material evidence that 
reopens the veteran's claim for service connection for 
defective hearing in the left ear.  The Board is not 
obligated to make a determination as to whether such evidence 
would support the granting of service connection if the claim 
were reviewed on the merits.  That matter remains a 
possibility for future Board review, depending on the outcome 
of the initial adjudication of the merits of the claim by the 
RO pursuant to the remand below.  


ORDER

The veteran's claim for service connection for defective 
hearing in the left ear has been reopened by submission of 
new and material evidence.  


REMAND

The merits of the veteran's service connection claim must now 
be reviewed by the RO.  The general rule established by the 
Court is that if there is a possibility that the veteran will 
be prejudiced in any way by initial consideration of an issue 
by the Board, the claim must be remanded to the RO for 
further adjudication.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In the present case, the possibility that 
adjudication of the merits of this claim may be prejudicial 
to the veteran cannot be ruled out.  Accordingly, the 
veteran's best interests would be served by initial 
consideration of the merits of the claim by the RO, and the 
Board will remand the issue for this purpose.  

In particular, the RO must make a determination as to whether 
the reopened claim for service connection for defective 
hearing in the left ear is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991 and Supp. 1998) and 
Murphy v. Derwinski, 1 Vet. App. 89 (1990).  Before the 
Court's decisions in Winters and Elkins, Id., a finding that 
a claim had been reopened was synonymous with a determination 
that the underlying claim was itself well grounded.  See 
Edenfield v, Brown, 8 Vet. App 384 (1995).  In Elkins, 
however, noting that Hodge, Id, had eliminated the 
requirement that evidence must raise a reasonable possibility 
of changing the outcome of the claim in order to be 
considered new and material, the Court effectively 
"decoupled" the new and material evidence and well 
groundedness determinations.  See also Winters, Id.  Since 
the RO has never specifically ruled on the well groundedness 
question, an initial determination is required.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).   First, there must be competent medical evidence of 
a current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

In the event the claim for service connection for defective 
hearing in the left ear is found to be well grounded, the 
statutory obligation that the VA provide assistance in the 
development of the evidence to support such claim will have 
to be satisfied.  The specific actions required to satisfy 
the duty to assist remain to be determined by the RO.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:  

1.  The RO should review the record on 
appeal in its entirety in light of the 
Board's determination that the claim for 
service connection for defective hearing 
in the left ear has been reopened.  The 
RO should make an initial determination 
as to whether the claim is well grounded 
under all applicable law and regulations 
and court rulings.  If the claim is found 
to be well grounded, the RO should 
undertake all actions necessary to 
satisfy the statutory duty to assist in 
the development of the evidence to 
support a well-grounded claim.  

2.  If the claim is found not to be well 
grounded, or if it is found to be well 
grounded but a subsequent decision on the 
merits of the claim after completion of 
the duty to assist is adverse to the 
veteran, a supplemental statement of the 
case should be prepared, and the veteran 
and his attorney should be given a 
reasonable period of time for a reply.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this REMAND is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 


